Order entered February 19, 2020




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00776-CV

                   IN THE INTEREST OF O.J.O. AND E.J.O., CHILDREN

                        On Appeal from the 254th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-16-23995

                                           ORDER
        We REINSTATE this appeal.

        By order dated February 10, 2020, we ordered the trial court to conduct a hearing to

determine why the reporter’s record had not been filed, make written findings, and ordered Court

Reporter Cheryl Dixon not sit as a reporter until the reporter’s record was filed. The reporter’s

record was tendered to this Court on February 18, 2020. We ORDER the reporter’s record filed

as of the date of this order.

        Before the Court is the February 18, 2020 letter of Janet Saavedra, Official Court

Reporter for the 254th Judicial District Court. She informs the Court that the hearing ordered by

this Court is scheduled for February 20th. Because the reporter’s record has now been filed, Ms.

Saavedra asserts the hearing is no longer necessary.       In light of these circumstances, we

VACATE this Court’s February 10th order.
       The record is now complete. Appellant shall file her brief on the merits WITHIN

THIRTY DAYS of the date of this order.

       We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Ashley

Wysocki, Presiding Judge of the 254th Judicial District Court; Dallas County District Clerk

Felicia Pitre; Ms. Saavedra; Ms. Dixon; the Dallas County Auditor; and, the parties.

                                                    /s/     KEN MOLBERG
                                                            JUSTICE